BARKDULL, Judge.
Petitioner [plaintiff in the trial court], by writ of certiorari, seeks review of an order of the trial judge requiring that she permit her deposition to be taken out of the presence of a plaintiff in a companion suit. The order also provides that “ * * * said deposition when taken shall be complete for use in either case.” [“Either case” is the companion case.]
The writ of certiorari is denied; no abuse of discretion is shown in prohibiting the attendance at the taking of a deposition of persons not parties to the instant cause. Of course, the petitioner would be entitled to be present at the taking of any deposition which is noticed in her case. 1.24(b), Florida Rules of Civil Procedure, 30 F.S.A. It not appearing that the trial court is departing from the essential requirements of the law, the petition for writ of certiorari is denied.
Certiorari denied.